DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on April 11, 2022.
Claim(s) 1-3, 6, and 10-11 have been amended and are hereby entered.
Claim(s) 42 has been added.
Claim(s) 4-5, 8-9, 12-17, 21-22, 24-26, 28-30, and 37-41 have been canceled.
Claim(s) 1-3, 6-7, 10-11, 18-20, 23, 27, 31-36, and 42 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is performed through computer interfaces and employs a fully or partially automated computerized algorithm.  Examiner disagrees.  The computerized nature of the claimed invention and the use of an automated computerized algorithm does not integrate the identified judicial exception into a practical application or provide significantly more than the judicial exception itself.  Therefore, the claimed invention is not patent-eligible.  Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art does not teach the claimed invention.  Applicant’s argument is moot due to the new grounds of rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3, 6-7, 10-11, 18-20, 23, 27, 31-36, and 42 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-3, 6-7, 10-11, 18-20, 23, 27, 31-36, and 42 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claim 31.  Claim 1 recites the following limitations:

A system operable on at least one processor, said system performing a method comprising: receiving an application for child support financing, said application comprising: an assignment from a custodial parent assigning a right to receive payments from a non-custodial parent, said assignment transferring said right to a financing entity, said non-custodial parent being subject to a first court order to pay said custodial parent a first series of payments; underwriting a financing arrangement for said first series of payments, said financing arrangement being obtained through said financing entity; receiving a second court order modifying said first court order such that said custodial parent receives said first series of payments through said financing arrangement; and determining that a first payment of said first series of payments is due and causinq said first payment to be made by said financinq entity and causinq said first payment to be transferred to said custodial parent; causing said payments from said non-custodial parent to be transferred to said financing entity, determining that said non-custodial parent havinq a deficiency on said first series of payments, creatinq a loan as part of said financinq arranqement, and causing said financinq entity to pay said custodial parent said deficiency.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of underwriting a financing arrangement for said first series of payments, said financing arrangement being obtained through said financing entity; determining that a first payment of said first series of payments is due; determining that said non-custodial parent having a deficiency on said first series of payments, creating a loan as part of said financing arrangement recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 31 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system operable on at least one processor, said system performing a method comprising: receiving an application for child support financing, said application comprising: an assignment from a custodial parent assigning a right to receive payments from a non-custodial parent, said assignment transferring said right to a financing entity, said non-custodial parent being subject to a first court order to pay said custodial parent a first series of payments; receiving a second court order modifying said first court order such that said custodial parent receives said first series of payments through said financing arrangement; causinq said first payment to be made by said financinq entity, causinq said first payment to be transferred to said custodial parent; causing said payments from said non-custodial parent to be transferred to said financing entity, creatinq a loan as part of said financinq arranqement, and causing said financinq entity to pay said custodial parent said deficiency.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 31 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 31 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-3, 6-7, 10-11, 18-20, 23, 27, 31-36, and 42 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 10-11, 18-20, 23, 27, 31-36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Alsofrom (US 2002/0169718) in view of Deinhardt (US 2007/0067236).   
Regarding claim(s) 1:
Alsofrom teaches:
A system operable on at least one processor, (Alsofrom:  pgh 38, “…using a processor that may selectively be an Intel…or other type of equivalent processor…”)
receiving an application for child support financing, said application comprising: an assignment from a custodial parent assigning a right to receive payments from a non-custodial parent, said assignment transferring said right to a financing entity, said non-custodial parent being subject to a first court order to pay said custodial parent a first series of payments; (Alsofrom:  pgh 41, “…once a payee parent receives an order from a court for the payment of child maintenance monies, the third party insurer avails itself to the payee parent to assist in the payment of the child maintenance monies.  The third party insurer enters into the contract with the payee parent.  In return, the payee parent assigns or subordinates his/her support rights to the third party insurer.”)
underwriting a financing arrangement for said first series of payments, said financing arrangement being obtained through said financing entity; (Alsofrom:  pgh 25, “In the contract, the third party insurer guarantees the payment of child maintenance monies for a predetermined period of time…the contract guarantees the entire amount of the child maintenance monies designated by a court order.”)
receiving a second court order modifying said first court order such that said custodial parent receives said first series of payments through said financing arrangement; (Alsofrom:  pgh 26, “Any governmental body, including but not limited to Congress or any individual state or local legislature, may require that all payee parents on the receiving end of a court order relating to the payment of child maintenance monies enter into a contract with a third party insurer that guarantees the payment of the child maintenance monies…the court originating the court order may require the contract between the payee parent and the third party insurer.”; pgh 31, “The paying means then generates the payment and the correspondence with the payee parent or the child maintenance provider…”) 
determining that a first payment of said first series of payments is due and causing said first payment to be made by said financing entity and causing said first payment to be transferred to said custodial parent; (Alsofrom:  pgh 29,  “When the administering means detects an overdue payment or receives notice of an overdue payment…the administering means signals the third party insurer of the obligation to pay the payee parent…the amounts due at that time in accordance with the contract.”)
causing said payments from said non-custodial parent to be transferred to said financing entity; (Alsofrom:  pgh 30, “The administering means may include the calculating means to calculate the amount of the payment due to the third party insurer from the payor parent; pgh 32, “The enforcing means pursues the third party insurer’s rights obtained from the payee parent against the payor parent.”; pgh 50, “…the attorney may attach or garnish the payor parent’s income or property…”; pgh 51, “The attorney for the third party insurer may institute one or several other legal collection procedures, aside form garnishment or attachment, to recover the amount of payment from the payor parent’s assets.”) 
Alsofrom does not teach, however, Deinhardt teaches:  
determining that said non-custodial parent having a deficiency on said first series of payments, creating a loan as part of said financing arrangement, and causing said financing entity to pay said custodial parent said deficiency. (Deinhardt:  pgh 16, “…the present invention provides a method for providing funds to a first party based upon accounts receivable due to the first party, said accounts receivable including penalty payments for late or overdue payment…”; pgh 39, “The step of transferring funds from the second party to the first party may involve the second party loaning the funds to the first party.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Alsofrom to include the teachings of Deinhardt in order to “address the issues of cash flow problems caused by late payment…” (Deinhardt:  pgh 7).  

Regarding claim(s) 2: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said application being received through a computer interface (Alsoform:  pgh 34)

Regarding claim(s) 3: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 2.  Alsoform further teaches:
said underwriting being performed by an automated computer algorithm.  (Alsoform:  pgh 34)

Regarding claim(s) 6: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:

said custodial parent having received a government assistance as a result of said deficiency, (Alsoform:  pgh 8)
said government assistance being deemed a government repayment obligation of said non-custodial parent.  (Alsoform:  pgh 10)

Regarding claim(s) 7: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 6.  Deinhardt further teaches:
said financing arrangement comprising a loan, said loan being used to pay at least a port of said government repayment obligation. (Deinhardt:  pgh 39)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Alsofrom to include the teachings of Deinhardt in order to “address the issues of cash flow problems caused by late payment…” (Deinhardt:  pgh 7).  

Regarding claim(s) 10: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said first part of said government repayment obligation being paid in full by said financing entity.  (Alsoform:  pgh 24)

Regarding claim(s) 11: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said application comprising an agreement from said non-custodial parent to modify said first series of payments to a second series of payments.  (Alsoform:  pgh 25)

Regarding claim(s) 18: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said method further comprising: receiving a statement from a professional and adding said statement to said application.  (Alsoform:  pgh 44)

Regarding claim(s) 19: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 18.  Alsoform further teaches:
said professional being one of a group composed of: a social worker; a case worker; a counselor; and a guardian ad litem.  (Alsoform:  pgh 44)

Regarding claim(s) 20: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said method further comprising: receiving said application from said non-custodial parent and transmitting said application to said custodial parent; receiving an approval from said custodial parent regarding said application; and transmitting said agreement to a court and receiving said second court order from said court.  (Alsoform:  pgh 42)

Regarding claim(s) 23: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said method further comprising: receiving said application from said custodial parent and transmitting said application to said non-custodial parent; receiving an approval from said non-custodial parent regarding said application; and transmitting said agreement to a court and receiving said second court order from said court. (Alsoform:  pgh 42)

Regarding claim(s) 27: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 1.  Alsoform further teaches:
said application comprising a request to change said first series of payments.   (Alsoform:  pgh 25)

Regarding claim(s) 31:
Alsofrom teaches:
A system operable on at least one processor, (Alsofrom:  pgh 38, “…using a processor that may selectively be an Intel…or other type of equivalent processor…”)
receiving a court order comprising: a first set of future payments to be made to a custodial parent; (Alsofrom:  pgh 25, “In the contract, the third party insurer guarantees the payment of child maintenance monies for a predetermined period of time….”; pgh 41, “…once a payee parent receives an order from a court for the payment of child maintenance monies, the third party insurer avails itself to the payee parent to assist in the payment of the child maintenance monies.”)
further receiving: a financing arrangement of a second set of future payments to be made by a non- custodial parent; (Alsofrom:  pgh 30, “The administering means may include the calculating means to calculate the amount of the payment due to the third party insurer from the payor parent; pgh 32, “The enforcing means pursues the third party insurer’s rights obtained from the payee parent against the payor parent.”; pgh 50, “…the attorney may attach or garnish the payor parent’s income or property…”; pgh 51, “The attorney for the third party insurer may institute one or several other legal collection procedures, aside from garnishment or attachment, to recover the amount of payment from the payor parent’s assets.”) 
an assignment of said second set of future payments to a financing entity, said assignment being made by said custodial parent; (Alsofrom:  pgh 41, “The third party insurer enters into the contract with the payee parent.  In return, the payee parent assigns or subordinates his/her support rights to the third party insurer.”)
 guaranteeing said first set of future payments; (Alsofrom:  pgh 25, “…the contract guarantees the entire amount of the child maintenance monies designated by a court order.”)
establishing a payment mechanism for causing said first set of future payments to be paid to said custodial parent; (Alsofrom:  pgh 29,  “When the administering means detects an overdue payment or receives notice of an overdue payment…the administering means signals the third party insurer of the obligation to pay the payee parent…the amounts due at that time in accordance with the contract.”)
Alsoform does not teach, however, Deinhardt teaches:
establishing a collection mechanism for collecting said second set of future payments from said non-custodial parent.  (Deinhardt:  pgh 45, “As a further alternative, a third party, such as a debt collection agency, may be engaged to collect the accounts receivable…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Alsofrom to include the teachings of Deinhardt in order to “address the issues of cash flow problems caused by late payment…” (Deinhardt:  pgh 7).  

Regarding claim(s) 32: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 31.  Alsoform further teaches:
said first set of future payments and said second set of future payments being the same.  (Alsoform:  pgh 25)

Regarding claim(s) 33: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 31.  Alsoform further teaches:
said first set of future payments and said second set of future payments being different.  (Alsoform:  pgh 42)

Regarding claim(s) 34: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 31.  Deinhardt further teaches:
said first set of future payments comprising a lump sum representing missed child support payments owed but unpaid by said non-custodial parent.  (Deinhardt:  pgh 39)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Alsofrom to include the teachings of Deinhardt in order to “address the issues of cash flow problems caused by late payment…” (Deinhardt:  pgh 7).  

Regarding claim(s) 35: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 34.  Deinhardt further teaches:
said lump sum being a loan advanced to said custodial parent.  (Deinhardt:  pgh 39)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Alsofrom to include the teachings of Deinhardt in order to “address the issues of cash flow problems caused by late payment…” (Deinhardt:  pgh 7).

Regarding claim(s) 36: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 31.  Alsoform further teaches:
said payment mechanism comprising wage withholding.  (Alsoform:  pgh 50)

Regarding claim(s) 42: 
The combination of Alsoform/Deinhardt, as shown in the rejection above, discloses the limitations of claim 23.  Alsoform further teaches:
said receiving said application from said custodial parent being performed through a computer interface, said transmitting said application to said non-custodial parent being performed through a computer interface; said receiving an approval from said non-custodial parent regarding said application being performed through a computer interface. (Alsoform:  pgh 34)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Martin (US 20160217444) discloses an automated payment collection system and method for electronic payment to one or more department agencies within a city.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698


/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698